DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that a planar support sheet overcomes Sinclair / De Clara and that, therefore, the claims are in condition for allowance.  Remarks pp. 4.

This is not found persuasive because Applicants response after Final Rejection OA dated 11/19/2021 to amend claims more than claims 2 and 12 into independent claim 1 is not found persuasive since these claims were already rejected in the Final OA (see pp. 4 and 5, respectively, of that Final OA); that the support sheet is planar would be considered a change in shape/configuration even if it were not planar at the same stage of manufacture as it appears to be in Sinclair Fig. 5 and 7; and because no determination of the allowability of the claimed subject matter could not be ascertained after Final Rejection OA as there is no additional time given for searching and considering the scope of the claimed subject matter with respect to additional prior art available for rejections under 35 U.S.C. 102 and/or 103 as compared to the claimed subject matter.  Additional rejections may be available that anticipate/render obvious the amended/claimed subject matter when combined with Sinclair / De Clara, even if the planar 
Applicant’s claiming a random distribution of fibrous material orientations/roughnesses is subject to further consideration and search outside of the scope of After Final practice.

	Argument:  Applicant argues that Sinclair is a rolled tube as opposed to a planar tube.  Remarks pp. 5.

	This is not found persuasive because Examiner is interpreting the rolled tube as Applicant is, that it is planar when unrolled and cylindrical in shape when rolled.  If Applicant wants to get more patentable weight to the structure of the tube, please consider claiming the structural differences of the product from the cited prior art product in the recited configuration.
	Applicant appears to claim a planar support sheet (see Fig. 1), however, in the product, the support sheet has been rolled to form a spiral/cylindrical shape as has the cited prior art combination (see Sinclair Figs. 5 and 7).  Therefore, it is unclear from Applicant’s Remarks the structural differences between the spirals of the instant claim(s) and the spiral/cylinder shapes of the combination Sinclair / De Clara.

	Argument:  Applicant argues that the tubes of Sinclair / De Clara are not planar.  Remarks pp. 5.

	This is not found persuasive because they are planar when in the same configuration as intended and at the same time of manufacture as in the instant claims and then rolled into a spiral/cylindrical shape.  Applicant has not shown what part of the claimed subject matter is not shown in the combination Sinclair / De Clara and merely argued Sinclair’s deficiencies.  Both the combination and the claim are directed to a planar, roughened sheet.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Argument: Applicant argues that Sinclair does not disclose the rough and irregular surface of the tobacco layer created by fibrous material which is randomly distributed across the layer of tobacco material, as required by claim 1.

	This is not found persuasive because incorporation of the method of manufacture of the laminate as recited in proposed amendments to independent claim 1 in order to get product-by-process patentable weight in the independent claim in a new way after Final rejection is subject to further search and consideration outside of the scope of After Final practice.  
	There is a roughened area of Sinclair ([0097]) which was cited in the Final OA.  It is not clear from Applicant’s Remarks how the amendment overcomes the cited portions of Sinclair / De Clara.
See MPEP 2113 regarding the patentable weight of product-by-process limitations differentiating from prior art when the method of manufacture connotes structure to the product 

	Argument: Applicant argues that Sinclair fails to teach/suggest a planar support sheet and laminate or a rough and irregular surface which is created by fibrous material that is randomly distributed across the layer of tobacco material during the manufacture of the planar laminate, Amended claim 1 is not obvious over Sinclair.  Remarks pp. 6.

	That is not found persuasive because Sinclair expressly teaches that the inner portion of the sheet can be roughened (see [0091], [0097]) to allow for a better bond to the outside of the cigar when rolled.
	Furthermore, the definition of fibrous is characterized by possessing fibers, which Sinclair also suggests.  See fibers of roughened area 155 of [0097].
	Therefore, Applicant’s remarks are not found persuasive.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
	
	
	/TIMOTHY KENNEDY/            Primary Examiner, Art Unit 1743